DETAILED ACTION
The instant application having Application No. 17/589,514 has a total of 21 claims pending in the application; there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,238,005 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the corresponding patent document discloses a storage device that operates in NVMe mode or NVMe-oF mode depending on the status of a  signal.
Instant Application 17/589,514
Patent Number US 11,238,005 B2
Claim 2
A storage device comprising: a solid state drive (SSD); 

a field programmable gate array (FPGA) connected to the SSD, wherein the FPGA is configured to connect to an external host device via a first interface, 



and wherein the SSD is configured to operate in a non-volatile memory express (NVMe) mode or an NVMe over fabrics (NVMe-oF) mode based on a status of a signal received at the first interface from the external host device.  
Claim 1
A system comprising: a storage device; 

a storage device controller; 

a first interface connecting the storage device controller to the storage device; 

and a second interface connecting the storage device controller to a host device, 

wherein the storage device operates in a non-volatile memory express (NVMe) mode and an NVMe over fabrics (NVMe-oF) mode based on a status of a signal at a pin of the second interface based on instructions received from the host device.
Claim 3
wherein the SSD is one of a new form factor 1 (NF1) SSD, an Ethernet SSD (eSSD), or an embedded SSD; 

and wherein the FPGA is a component of the SSD and is configured to operate as a controller of the SSD, the FPGA being connected to the SSD via a second interface.  
Claim 2
wherein the storage device is one of a new form factor 1 (NF1) solid state drive (SSD), an Ethernet SSD (eSSD), or an embedded SSD,
and the storage device controller is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC).

Claim 4
wherein the second interface is a peripheral component interconnect express (PCIe) interface or a U.2 connector, and the first interface is a small form factor (SFF)-technology affiliate (TA)-100X connector, where X is one of 2, 6, 7, 8, or 9, wherein the SSD has one of SFF-8201 2.5" drive form factor dimensions; 

SFF-8223 2.5" drive form factor with a serial connector; 
SFF-8301 3.5" drive form factor dimensions; 

or SFF-8323 3.5" drive form factor with the serial connector.  
Claim 3
wherein the first interface is a peripheral component interconnect express (PCIe) interface or a U.2 connector, and the second interface is a small form factor (SFF)-technology affiliate (TA)-100X connector, where X is one of 2, 6, 7, 8, or 9, wherein the storage device has one of SFF-8201 2.5″ drive form factor dimensions; 

SFF-8223 2.5″ drive form factor with a serial connector; 
SFF-8301 3.5″ drive form factor dimensions; 

or SFF-8323 3.5″ drive form factor with the serial connector.
Claim 5
wherein the signal from the external host device is received at a pin of the first interface, wherein the pin of the first interface is a reserved for future use (RFU) pin, wherein the first interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector, 


and wherein the status of the signal at the first interface is the status of the signal at the RFU pin of the SFF-TA-1008 connector.  
Claim 4
wherein the pin of the second interface is a reserved for future use (RFU) pin, the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector, and the status of the signal at the second interface is the status of the signal at the RFU pin of the SFF-TA-1008 connector, 

wherein the storage device operates in the NVMe mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is low, wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port mode, X4 dual port mode, X8 single port mode, X8 dual port mode, X16 single port mode, and X16 dual port mode.
Claim 6









wherein the SSD operates in the NVMe mode based on determining that the status of the signal at the RFU pin of the SFF-TA- 1008 connector is high and the SSD operates in the NVMe-oF mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is low, wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port mode, X4 dual port mode, X8 single port mode, X8 dual port mode, X16 single port mode, and X16 dual port mode.  
Claim 4
wherein the pin of the second interface is a reserved for future use (RFU) pin, the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector, and the status of the signal at the second interface is the status of the signal at the RFU pin of the SFF-TA-1008 connector, 

wherein the storage device operates in the NVMe mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is low, wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port mode, X4 dual port mode, X8 single port mode, X8 dual port mode, X16 single port mode, and X16 dual port mode.
Claim 7
wherein peripheral component interconnect express (PCIe) signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, operate as control host A and Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, operate as control host A and Ethernet port 1, based on the SSD determining that the SSD and the SFF-TA-1008 connector operate in the NVMe-oF mode and X4 single port mode, respectively.  
Claim 5
wherein peripheral component interconnect express (PCIe) signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, operate as control host A and Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, operate as control host A and Ethernet port 1, based on the storage device determining that the storage device and the SFF-TA-1008 connector operate in the NVMe-oF mode and X4 single port mode, respectively.
Claim 8
wherein peripheral component interconnect express (PCIe) signals PERp1, PERn1, PETp1, and PETn1, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, operate as host B and Ethernet port 1, based on the SSD determining that the SSD and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X4 dual port mode, respectively.  
Claim 6
wherein peripheral component interconnect express (PCIe) signals PERp1, PERn1, PETp1, and PETn1, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, operate as host B and Ethernet port 1, based on the storage device determining that the storage device and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X4 dual port mode, respectively.
Claim 9
wherein peripheral component interconnect express (PCIe) signals PERp4, PERn4, PETp4, and PETn4, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, PCIe signals PERp5, PERn5, PETp5, and PETn5 of the SFF-TA-1008 connector operate as host A and Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, operate as host A and Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF-TA-1008 connector, operate as host A and Ethernet port 3, based on the SSD determining that the SSD and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X8 single port mode, respectively.  
Claim 7
wherein peripheral component interconnect express (PCIe) signals PERp4, PERn4, PETp4, and PETn4, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, PCIe signals PERp5, PERn5, PETp5, and PETn5 of the SFF-TA-1008 connector operate as host A and Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, operate as host A and Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF-TA-1008 connector, operate as host A and Ethernet port 3, based on the storage device determining that the storage device and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X8 single port mode, respectively.
Claim 10
wherein peripheral component interconnect express (PCIe) signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, operate as host A and Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, operate as host B and Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF-TA-1008 connector, operate as host B and Ethernet port 3, based on the SSD determining that the SSD and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X8 single port mode, respectively. 
Claim 8
wherein peripheral component interconnect express (PCIe) signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, operate as host A and Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, operate as host B and Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF-TA-1008 connector, operate as host B and Ethernet port 3, based on the storage device determining that the storage device and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X8 single port mode, respectively.
Claim 11
wherein peripheral component interconnect express (PCIe) signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA-1008 connector operate as host A and Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9 of the SFF-TA-1008 connector operate as host A and Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, operate as host A and Ethernet port 2, PCIe signals PERp11, PERn11, PETp11, and PETn11 of the SFF-TA-1008 connector operate as host A and Ethernet port 3, PCIe signals PERp12, PERn12, PETp12, and PETn12 of the SFF-TA-1008 connector operate as host A and Ethernet port 4, PCIe signals PERp13, PERn13, PETp13, and PETn13 of the SFF-TA-1008 connector operate as host A and Ethernet port 5, PCIe signals PERp14, PERn14, PETp14, and PETn14 of the SFF-TA-1008 connector operate as host A and Ethernet port 6, and PCIe signals PERp15, PERn15, PETp15, and PETn15 of the SFF-TA-1008 connector operate as host A and Ethernet port 7, based on the SSD determining that the SSD and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X16 single port mode, respectively. 
Claim 9
wherein peripheral component interconnect express (PCIe) signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA-1008 connector operate as host A and Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9 of the SFF-TA-1008 connector operate as host A and Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, operate as host A and Ethernet port 2, PCIe signals PERp11, PERn11, PETp11, and PETn11 of the SFF-TA-1008 connector operate as host A and Ethernet port 3, PCIe signals PERp12, PERn12, PETp12, and PETn12 of the SFF-TA-1008 connector operate as host A and Ethernet port 4, PCIe signals PERp13, PERn13, PETp13, and PETn13 of the SFF-TA-1008 connector operate as host A and Ethernet port 5, PCIe signals PERp14, PERn14, PETp14, and PETn14 of the SFF-TA-1008 connector operate as host A and Ethernet port 6, and PCIe signals PERp15, PERn15, PETp15, and PETn15 of the SFF-TA-1008 connector operate as host A and Ethernet port 7, based on the storage device determining that the storage device and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X16 single port mode, respectively.
Claim 12
wherein peripheral component interconnect express (PCIe) signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9, of the SFF-TA-1008 connector, operate as host A and Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, operate as host B and Ethernet port 0, PCIe signals PERp11, PERn11, PETp11, and PETn11, of the SFF-TA-1008 connector, operate as host B and Ethernet port 1, PCIe signals PERp12, PERn12, PETp12, and PETn12, of the SFF-TA-1008 connector, operate as host A and Ethernet port 2, PCIe signals PERp13, PERn13, PETp13, and PETn13, of the SFF-TA-1008 connector, operate as host A and Ethernet port 3, PCIe signals PERp14, PERn14, PETp14, and PETn14, of the SFF-TA-1008 connector, operate as host B and Ethernet port 2, and the PCIe signals PERp15, PERn15, PETp15, and PETn15, of the SFF-TA-1008 connector, operate as host B and Ethernet port 3, based on the SSD determining that the SSD and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X16 dual port mode, respectively.  
Claim 10
wherein peripheral component interconnect express (PCIe) signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA-1008 connector, operate as host A and Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9, of the SFF-TA-1008 connector, operate as host A and Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, operate as host B and Ethernet port 0, PCIe signals PERp11, PERn11, PETp11, and PETn11, of the SFF-TA-1008 connector, operate as host B and Ethernet port 1, PCIe signals PERp12, PERn12, PETp12, and PETn12, of the SFF-TA-1008 connector, operate as host A and Ethernet port 2, PCIe signals PERp13, PERn13, PETp13, and PETn13, of the SFF-TA-1008 connector, operate as host A and Ethernet port 3, PCIe signals PERp14, PERn14, PETp14, and PETn14, of the SFF-TA-1008 connector, operate as host B and Ethernet port 2, and the PCIe signals PERp15, PERn15, PETp15, and PETn15, of the SFF-TA-1008 connector, operate as host B and Ethernet port 3, based on the storage device determining that the storage device and the SFF-TA-1008 connector operate in the NVMe-oF mode and the X16 dual port mode, respectively.
Claim 13
A system comprising: a host device; 

and a storage device connected to the host device, the storage device comprising: a solid state drive (SSD); 

a computing device connected to the SSD, wherein the computing device is configured to connect to the host device via a first interface, and wherein the SSD is configured to operate in a non-volatile memory express (NVMe) mode or an NVMe over fabrics (NVMe-oF) mode based on a status of a signal received at the first interface from the host device.  
Claim 11
A system comprising: a computing device; 
and a storage device connected to the computing device via a first interface, wherein the computing device operates as a controller of the storage device, and wherein the computing device is connected to a host device via a second interface, wherein the storage device operates in a non-volatile memory express (NVMe) mode and an NVMe over fabrics (NVMe-oF) mode based on a status of a signal at a pin of the second interface based on instructions received from the host device.
Claim 14
wherein: the SSD is one of a new form factor 1 (NF1) SSD, an Ethernet SSD (eSSD), or an embedded SSD, and the computing device is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC); 

the FPGA is connected to the SSD via a second interface the second interface is a peripheral component interconnect express (PCle) interface or a U.2 connector, and the first interface is a small form factor (SFF)- technology affiliate (TA)-1008 connector; the signal from the host device is received at a pin of the first interface, the pin of the first interface being a reserved for future use (RFU) pin, the SSD operates in the NVMe mode or the NVMe-oF mode, based on the status of the signal at the RFU pin of the SFF-TA-1008 connector based on instructions received from the host device via a general purpose input output (GPIO) connecting to the RFU, and the SSD operates in the NVMe mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the SSD operates in the NVMe-oF mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is low, wherein in each of the NVMe mode and the NVMe- oF mode, the SFF-TA-1008 connector operates in X4 single port mode, X4 dual port mode, X8 single port mode, X8 dual port mode, X16 single port mode, and X16 dual port mode. 
Claim 12
wherein: the storage device is one of a new form factor 1 (NF1) solid state drive (SSD), an Ethernet SSD (eSSD), or an embedded SSD, and the computing device is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC), 
the first interface is a peripheral component interconnect express (PCIe) interface or a U.2 connector, and the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector, the pin of the second interface is a reserved for future use (RFU) pin, the storage device operates in the NVMe mode or the NVMe-oF mode, based on the status of the signal at the RFU pin of the SFF-TA-1008 connector based on the instructions received from the host device via a general purpose input output (GPIO) connecting to the RFU, and the storage device operates in the NVMe mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is low, wherein in each of the NVMe mode and the NVMe-oF mode, the SFF-TA-1008 connector operates in X4 single port mode, X4 dual port mode, X8 single port mode, X8 dual port mode, X16 single port mode, and X16 dual port mode.

Claim 15
wherein in the X4 single port mode, based on the SSD determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, transition from host A, PCIe lane 2 to host A, Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, transition from host A, PCIe lane 3 to host A, Ethernet port 1, and wherein in the X4 dual port mode, based on the SSD determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp1, PERn1, PETp1, and PETn1, of the SFF-TA-1008 connector, transition from A, PCle lane 1 to host A, Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, transition from being configured as host B, PCIe lane 1 to host B, Ethernet port 1.
Claim 13
wherein in the X4 single port mode, based on the storage device determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, transition from host A, PCIe lane 2 to host A, Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, transition from host A, PCIe lane 3 to host A, Ethernet port 1, and wherein in the X4 dual port mode, based on the storage device determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp1, PERn1, PETp1, and PETn1, of the SFF-TA-1008 connector, transition from host A, PCIe lane 1 to host A, Ethernet port 0, and PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, transition from host B, PCIe lane 1 to host B, Ethernet port 1.
Claim 16
wherein in the X8 single port mode, based on the SSD determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp4, PERn4, PETp4, and PETn4, of the SFF-TA-1008 connector, transition from host A, PCIe lane 4 to host A, Ethernet port 0, PCIe signals PERp5, PERn5, PETp5, and PETn5, of the SFF-TA-1008 connector, transition from host A, PCIe lane 5 to host A, Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, transition from host A, PCIe lane 6 to host A, Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF- TA-1008 connector, transition from host A, PCle lane 7 to host A, Ethernet port 3, and wherein in the X8 dual port mode, based on the SSD determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, transition from host B, PCIe lane 0 to host A, Ethernet port 0, PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, transition from host B, PCIe lane 1 to host A, Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, transition from host B, PCIe lane 2 to host B, Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF-TA-1008 connector, transition from host B, lane 3 to host B, Ethernet port 3.  
Claim 14
wherein in the X8 single port mode, based on the storage device determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp4, PERn4, PETp4, and PETn4, of the SFF-TA-1008 connector, transition from host A, PCIe lane 4 to host A, Ethernet port 0, PCIe signals PERp5, PERn5, PETp5, and PETn5, of the SFF-TA-1008 connector, transition from host A, PCIe lane 5 to host A, Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, transition from host A, PCIe lane 6 to host A, Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF-TA-1008 connector, transition from host A, PCIe lane 7 to host A, Ethernet port 3, and wherein in the X8 dual port mode, based on the storage device determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp2, PERn2, PETp2, and PETn2, of the SFF-TA-1008 connector, transition from host B, PCIe lane 0 to host A, Ethernet port 0, PCIe signals PERp3, PERn3, PETp3, and PETn3, of the SFF-TA-1008 connector, transition from host B, PCIe lane 1 to host A, Ethernet port 1, PCIe signals PERp6, PERn6, PETp6, and PETn6, of the SFF-TA-1008 connector, transition from host B, PCIe lane 2 to host B, Ethernet port 2, and PCIe signals PERp7, PERn7, PETp7, and PETn7, of the SFF-TA-1008 connector, transition from host B, lane 3 to host B, Ethernet port 3.
Claim 17
wherein in the X16 single port mode, based on the SSD determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA- 1008 connector, transition from host A, PCIe lane 8 to host A, Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9, of the SFF-TA-1008 connector, transition from host A, PCIe lane 9 to host A, Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, transition from host A, PCIe lane 10 to host A, Ethernet port 2, PCIe signals PERp11, PERn11, PETp11, and PETn11, of the SFF-TA-1008 connector, transition from host A, PCle lane 11 to host A, Ethernet port 3, PCIe signals PERp12, PERn12, PETp12, and PETn12, of the SFF-TA-1008 connector, transition from host A, PCIe lane 12 to host A, Ethernet port 4, PCIe signals PERp13, PERn13, PETp13, and PETn13, of the SFF-TA-1008 connector, transition from host A, PCIe lane 13 to host A, Ethernet port 5, PCIe signals PERp14, PERn14, PETp14, and PETn14, of the SFF-TA-1008 connector, transition from host A, lane 14 to host A, Ethernet port 6, and PCIe signals PERp15, PERn15, PETp15, and PETn15, of the SFF-TA-1008 connector, transition from host A, lane 15 to host A, Ethernet port 7. 
Claim 15
wherein in the X16 single port mode, based on the storage device determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA-1008 connector, transition from host A, PCIe lane 8 to host A, Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9, of the SFF-TA-1008 connector, transition from host A, PCIe lane 9 to host A, Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, transition from host A, PCIe lane 10 to host A, Ethernet port 2, PCIe signals PERp11, PERn11, PETp11, and PETn11, of the SFF-TA-1008 connector, transition from host A, PCIe lane 11 to host A, Ethernet port 3, PCIe signals PERp12, PERn12, PETp12, and PETn12, of the SFF-TA-1008 connector, transition from host A, PCIe lane 12 to host A, Ethernet port 4, PCIe signals PERp13, PERn13, PETp13, and PETn13, of the SFF-TA-1008 connector, transition from host A, PCIe lane 13 to host A, Ethernet port 5, PCIe signals PERp14, PERn14, PETp14, and PETn14, of the SFF-TA-1008 connector, transition from host A, lane 14 to host A, Ethernet port 6, and PCIe signals PERp15, PERn15, PETp15, and PETn15, of the SFF-TA-1008 connector, transition from host A, lane 15 to host A, Ethernet port 7.
Claim 18
wherein in the X16 dual port mode, based on the SSD determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA-1008 connector, transition from host A, PCIe lane 4 to host A, Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9, of the SFF-TA-1008 connector, transition from host A, PCIe lane 5 to host A and Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, transition from host B, PCIe lane 4 to host B, Ethernet port 0, PCIe signals PERp11, PERn11, PETp11, and PETn11, of the SFF-TA-1008 connector, transition from host B, PCle lane 5 to host B, Ethernet port 1, PCIe signals PERp12, PERn12, PETp12, and PETn12, of the SFF-TA-1008 connector, transition from host A, PCIe lane 6 to host A, Ethernet port 2, PCIe signals PERp13, PERn13, PETp13, and PETn13, of the SFF-TA-1008 connector, transition from host A, PCIe lane 7 to host A, Ethernet port 3, PCIe signals PERp14, PERn14, PETp14, and PETn14, of the SFF-TA-1008 connector, transition from host B, PCIe lane 6 to host B, Ethernet port 2, and PCIe signals PERp15, PERn15, PETp15, and PETn15, of the SFF-TA-1008 connector, transition from host B, PCle lane 7 to host B, Ethernet port 3.  
Claim 16
wherein in the X16 dual port mode, based on the storage device determining that the RFU pin of the SFF-TA-1008 connector transitions from low to high status, PCIe signals PERp8, PERn8, PETp8, and PETn8, of the SFF-TA-1008 connector, transition from host A, PCIe lane 4 to host A, Ethernet port 0, PCIe signals PERp9, PERn9, PETp9, and PETn9, of the SFF-TA-1008 connector, transition from host A, PCIe lane 5 to host A and Ethernet port 1, PCIe signals PERp10, PERn10, PETp10, and PETn10, of the SFF-TA-1008 connector, transition from host B, PCIe lane 4 to host B, Ethernet port 0, PCIe signals PERp11, PERn11, PETp11, and PETn11, of the SFF-TA-1008 connector, transition from host B, PCIe lane 5 to host B, Ethernet port 1, PCIe signals PERp12, PERn12, PETp12, and PETn12, of the SFF-TA-1008 connector, transition from host A, PCIe lane 6 to host A, Ethernet port 2, PCIe signals PERp13, PERn13, PETp13, and PETn13, of the SFF-TA-1008 connector, transition from host A, PCIe lane 7 to host A, Ethernet port 3, PCIe signals PERp14, PERn14, PETp14, and PETn14, of the SFF-TA-1008 connector, transition from host B, PCIe lane 6 to host B, Ethernet port 2, and PCIe signals PERp15, PERn15, PETp15, and PETn15, of the SFF-TA-1008 connector, transition from host B, PCIe lane 7 to host B, Ethernet port 3.
Claim 19
A method of selecting operating mode for a storage device, the storage device comprising a solid state drive (SSD) and a field programmable gate array (FPGA) is configured to connect to a host device via a first interface, the method comprising: determining a status of a signal received at the first interface from the host device; 

determining an operating mode of the storage device from among a non-volatile memory express (NVMe) mode and a NVMe over fabrics (NVMe-oF) mode based on the status of the signal received at the first interface from the host device; 

and determining a status of a signal at the host device to determine if the storage device is operating in a single port mode or a dual port mode.  
Claim 17
A method of selecting operating mode for a storage device, the storage device being connected to a storage device controller via a first interface, wherein the storage device controller is connected to a host device via a second interface, the method comprising: determining a status of a signal at a pin of the second interface; 

determining an operating mode of the storage device from among a non-volatile memory express (NVMe) mode and a NVMe over fabrics (NVMe-oF) mode based on the status of the signal at the pin of the second interface; 

and determining a status of a dual port pin of the host device to determine if the storage device is operating in a single port mode or a dual port mode.
Claim 20
wherein: the SSD is one of a new form factor 1 (NF1) SSD, an Ethernet SSD (eSSD), or an embedded SSD, and the FPGA is configured to operate as a controller of the SSD and is connected to the SSD via a second interface; the second interface is a peripheral component interconnect express (PCle) interface or a U.2 connector, and the first interface is a small form factor (SFF)- technology affiliate (TA)-1008 connector; the signal from the host device is received at a pin of the first interface, the pin of the first interface being a reserved for future use (RFU) pin; the status of the signal at the first interface is the status of the signal at the RFU pin of the SFF-TA-1008 connector; the storage device operates in the NVMe mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is low; and the storage device operates in the dual port mode based on determining that a status of a dual port pin in the host device is low and the storage device operates in the single port mode based on determining that the status of the dual port pin in the host device is high. 
Claim 18
wherein: the storage device is one of a new form factor 1 (NF1) solid state drive (SSD), an Ethernet SSD (eSSD), or an embedded SSD, and the storage device controller is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC), the first interface is a peripheral component interconnect express (PCIe) interface or a U.2 connector, and the second interface is a small form factor (SFF)-technology affiliate (TA)-1008 connector, the pin of the second interface is a reserved for future use (RFU) pin, the status of the signal at the second interface is the status of the signal at the RFU pin of the SFF-TA-1008 connector, the storage device operates in the NVMe mode based on device determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is high and the storage device operates in the NVMe-oF mode based on determining that the status of the signal at the RFU pin of the SFF-TA-1008 connector is low, and the storage device operates in the dual port mode based on determining that the status of the dual port pin is low and the storage device operates in the single port mode based on determining that the status of the dual port pin is high.

Claim 21
further comprising: downloading a first NVMe-oF image or a first microcode for the dual port mode to the storage device, based on the storage device determining that the storage device is operating in the dual port mode and the NVMe-oF mode, downloading a second NVMe-oF image or a second microcode for the single port mode to the storage device, based on the storage device determining that the storage device is operating in the single port mode and the NVMe-oF mode, downloading a third NVMe image or a third microcode for the dual port mode to the storage device, based on the storage device determining that the storage device is operating in the dual port mode and the NVMe mode, and downloading a fourth NVMe image or a fourth microcode for the single port mode to the storage device, based on the storage device determining that the storage device is operating in the single port mode and the NVMe mode. 
Claim 19
wherein the method further comprises: downloading a first NVMe-oF image or a first microcode for the dual port mode to the storage device, based on the storage device determining that the storage device is operating in the dual port mode and the NVMe-oF mode, downloading a second NVMe-oF image or a second microcode for the single port mode to the storage device, based on the storage device determining that the storage device is operating in the single port mode and the NVMe-oF mode, downloading a third NVMe image or a third microcode for the dual port mode to the storage device, based on the storage device determining that the storage device is operating in the dual port mode and the NVMe mode, and downloading a fourth NVMe image or a fourth microcode for the single port mode to the storage device, based on the storage device determining that the storage device is operating in the single port mode and the NVMe mode.


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated January 31, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        December 16. 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181